Citation Nr: 1734971	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-21 381	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for myofascial pain with bruxism and glossitis.

2.  Entitlement to a disability rating greater than 10 percent for gastroesophageal reflux disease (GERD) with gastritis.

3.  Entitlement to a disability rating greater than 10 percent prior to March 16, 2011, and effective June 1, 2011, for degenerative joint disease and degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied, in pertinent part, the Veteran's claims for disability ratings greater than 10 percent for myofascial pain syndrome with bruxitis and glossitis and for GERD with gastritis.  The Veteran disagreed with this decision in January 2009.  She perfected a timely appeal in July 2013.

This matter also is on appeal from an August 2009 rating decision in which the RO denied the Veteran's claim for a disability rating greater than 10 percent for degenerative joint disease and degenerative disc disease of the lumbosacral spine.  The Veteran disagreed with this decision in March 2010.  She perfected a timely appeal in July 2013.

In a February 2014 rating decision, the RO assigned a temporary total (100 percent) disability rating effective March 13, 2011, and a 10 percent rating effective June 1, 2011, for the Veteran's service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine based on the need for surgical treatment requiring convalescence.  Having reviewed the record evidence, the Board finds that the currently appealed claims should be characterized as stated on the title page.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1978 to July 2000.

2.  On July 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


